Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-13-00084-CV

                       In the MATTER OF D.J.R.R. a/k/a D.R.R.

                From the 289th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2011-JUV-02025
                     The Honorable Carmen Kelsey, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED July 24, 2013.


                                             _____________________________
                                             Marialyn Barnard, Justice